*x-rORiYwl-      CdcAwxL4L
                             January 22, 1960


      Honorable Henry Wade           Opinion No. WW-786
      District Attorney
      Records Building               Re:   City improvement assessments
      Dallas 2, Texas                      against Hospital District
                                           property.
      Dear Mr. Wade:
              We quote from your opinion request as follows:
                     "On February 23, 1959 the Dallas County
                   Hospital District requested an opinion
                   from this office with reference to city
                   improvement assessments against Hospital
                   District property. Mr. George Biggs, who
                   was with this office at that time, rendered
                   an opinion to the effect that the City of
                   Dallas, a political sub-division, did not
                   have authority to make assessments against
                   the Dallas County Hospital District for
                   cost of paving streets and highways adjoining
                   the Hospital.
                     "Since the opinion was rendered, the Fort
                   Worth Court of Civil Appeals in the case of
                   Wichita County Water Improvement District
                   No. 2 vs. City of Wichita Falls, 323 S.W.2d
298, held that the assessment made by a County
                   Water Improvement District for a local improve-
                   ment is not a tax w~ithinthe meaning of the
                   constitutional provisions exempting municipal
                   land from property taxes. We believe, since
                   reading this opinion, that it is in point, and
                   that the opinion rendered by Mr. Biggs is not
                   sustained under the authorities cited in this
                   case. We have been requested to secure an opinion
                   from your office with reference to the liability
                   of the Hospital District for the paving assess-
                   ment.'
            In   reference to your direct question, the recent case of
       Wichita   County Water Improvement District No. 2 v. The City of
       Wichita   Falls, cited in the opinion request, is directly in
       point.    In this case, decided by the Fort Worth Court of Civil
       Appeals   on March 27, 1959, it was held that property belonging
Honorable Henry Wade, Page 2    Opinion No. ww-786


to the City of Wichita Falls located within a water improvement
district was subject to benefit assessments levied by the
water district; the Court considered that tne assessments
were not taxes, and were not inhibited by Art. XI, Sec. 9,
Tex.Const. Application for writ of error in the Wichita
County case was refused on July 15, 1959, with the notation
"Refused. No Reversible Error." Though this docket notation
may have cast certain doubt (the extent of which has never
been satisfactorily defined) upon the reasoning of the Fort
Worth Court, the Supreme Court's refusal to entertain the writ
of error laid to rest any question as to the continued vitality
of the earl case of Harris County v. Boyd, 7 S.W. 713 (Tex.
sup.ct. la8is), which reached a directly contrary result. Under
settled principles of stare decisis, the Supreme Court-approved
decision in the more recent case must be deemed controlling.
Accordingly, you are advised that the Dallas County Hospital
District is liable for the City of Dallas assessments for cost
of paving streets and highways adjoining the County hospital.
                      SUMMARY
          The Dallas County Hospital District is
      liable for City of Dallas assessments for costs
      of paving streets and highways adjoining the
      County hospital.
                           Yours very truly,
                           WILL WILSON
                           Attorney General of Texas



                           BY
JNP:cm
APPROVED:
OPINION COMMITTEE:
W. V. Geppert, Chairman
W. R. Scruggs
Don Bernard
Charles D. Cabaniss
Leon F. Pesek
REVIEWED FOR THE ATTORNEY GENERAL
By:   Leonard Passmore